Title: From Benjamin Franklin to Deborah Franklin, [January 1758]
From: Franklin, Benjamin
To: Franklin, Deborah



  [January? 1758]
  [First half page missing]

good Order. I receiv’d also his Letter relating to the Aurora Borealis, it was seen here at the same time, and I shall endeavour to procure him a particular Account of it.
It was an unlucky Mistake, that of putting your Letter under Cover to Mr. Colden, as it occasion’d a Week’s Delay in your receiving it. I do not find you have receiv’d a Letter I wrote you the Day after I arriv’d in London, which Mr. Collinson at whose House I wrote it, put on board a New York Vessel for me. Your Letter per Lyon never came to hand.
I have long since wrote to Mr. Hall that I had receiv’d his Bills, in all, since I left Philadelphia five Hundred Pounds sterling. So I hope his Anger is over. I know not whether I can write to him per this Oppor[tunity].
[One half page missing]
sending it. I am glad he escap’d with his Life from those Cannibals. My Love to him and Patty and their Children; and to Cousins Dunlap.
I find Marble Work in great Vogue here, and done in great Perfection at present. I think it would much improve Cousin Josey, if he was to come over and work in some of the best Shops for a Year or two. If he can be spar’d without Prejudice to Cousin Wilkinson, to whom my Love, send him to me by the first Ships, and I will get him into Employ here: As he seems an ingenious sober Lad, it must certainly be a great Advantage to him in his Business hereafter, when he returns to follow it in America.
I am sorry to hear of any Disturbance in the Academy, the rather as by my mistaken Zeal for its Welfare in introducing that imprudent Man, I think myself in some Degree the Cause of those Misfortunes.
[One half page missing]
Stephens to Mr. Dicker, and he tells me he has order’d [some]thing for her, and endeavour’d to prevail with Mrs. Grant to send her something handsome, but doubts the Success. Mrs. Grant was here a few Days since on a Visit to my Landlady, but I was abroad and did not see her. I have not been at Bristol, so could not see Mrs. Estwick’s Friends; but shall go thither in the Spring.
I should have been proud of a Letter from Goodey Smith tho’ it was to be a Letter of Reproof.
As you desire to know several Particulars about me, I now let you know that I lodge in Craven Street near Charing Cross, Westminster; We have four Rooms furnished, and every thing about us pretty genteel, but Living here is in every respect very expensive. Billy is with me, and very serviceable. Peter has behav’d very well. Goodeys I now and then get a few; but roasting Apples seldom, I wish you had sent me some; and I wonder how you, that us’d to think of every thing, came to forget it. Newton Pippins would have been the most acceptable
[One half page missing]
made them tight they hurt me, and if slack they slipt down, she knit and presented me with a Pair, of a Sort I never saw before, but find I can wear them very well, for their roughness makes them keep up without being drawn tight. Saying just now that I wish’d I had another Pair to send to you, that you might show them to Mrs. Smith and to Mrs. Holwell, my Madam fetch’d a new Pair her Daughter had knit for her, but coarser than mine, and desires you would do her the favour of accepting them. I shall send them per Budden, with some things I have bought for you; for I have receiv’d your £100 and am going about with Mrs. Stephenson to pick up something agreable to send you, intending to lay it all out. I shall not go to Holland, as I intend to see great Part of England as soon as the Weather will permit Travelling. I wrote to you by a Man of War lately sailing for New York, and sent you my Picture in Miniature. My Love to Dr. and Mrs. Redman, Mr. Hughes, Mr. and Mrs. Duffield, and to all enquiring [Friends. Mr. Hunter is returni]ng in April. Polley is well, gives her Respects, and has [sent some things to Sally. My Respects to] Miss Polley Morris, and tell her I thank her for her Favour in the [last Packet. I have seen some of my] old Acquaintance here but not many; the Nun must be dead, but [her garret remains as it was. Time will only] allow me to add that I am as ever my dear Child Your loving Husband
B Franklin
